Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made on this 16th day of June,
2011 (the “Effective Date”), by and between Nature’s Sunshine Products, Inc., a
Utah Corporation, having its principal place of business in Provo, Utah (the
“Company” or “NSP”) and Gregory L. Probert (“Executive”).

 

The Company desires to engage Executive to provide services for NSP and
Executive desires to provide such services on the terms and conditions below.

 

1.             Employment.

 

1.1           Positions and Duties.  The Company’s Board of Directors (the
“Board”) will appoint Executive as a director to the current Class II vacancy on
the Board.  Executive will then stand for election at the Company’s annual
shareholder meeting at which Class II directors are elected and pursuant to the
Company’s bylaws.  Executive will serve as the Executive Vice Chairman and in
such capacity (i) will formally report to the Board (or at their direction, its
Chairman) (“Board Role”) and (ii) will work in conjunction with the Company’s
management team with respect to developing strategies and key initiatives
(including, without limitation, those relating to sales and marketing, product
development, and organization development) and, in such regard, shall report
directly to the Company’s Chief Executive Officer (“CEO”) (“Executive Role”). 
All duties or services required of Executive hereunder shall be consistent with
his title, status, and position with the Company.  Executive shall devote his
good faith efforts and dedicate one-half of all of his business time and
services to the Company hereunder.  In the performance of his duties but in all
events subject to Section 1.3 below, Executive shall abide by the Company’s Code
of Conduct and any other applicable Company policies or procedures made known to
him (including, without limitation, those contained in the Company’s employee
handbook or manual), and shall comply with any and all applicable laws,
including but not limited to insider trading/reporting requirements.

 

1.2           Place of Performance.  Executive shall perform his services
hereunder at the Company’s executive offices in Provo, Utah, or elsewhere as
designated by the CEO; provided, however, Executive will be required to
undertake temporary travel from time to time as reasonably required for or in
connection with the Company’s business purposes.

 

1.3           Outside Services.  Subject to the Restrictive Covenants in
Section 7 of this Agreement, it is acknowledged and agreed that Executive’s
duties and services for or on behalf of the Company hereunder are not exclusive
and as a result, Executive shall be entitled to perform services for or on
behalf of third parties, engage in and pursue professional or commercial
endeavors (whether individually or on behalf of others) and retain all
compensation, remuneration, profits, property rights, proceeds or assets
generated, resulting or otherwise derived therefrom (collectively “Outside
Proceeds”) without duty or obligation of any nature to the Company and/or its
shareholders; provided, that Executive shall in no event (i) engage in any
related party transaction involving the Company without first securing the
approval of a majority of the disinterested members of the Board and
(ii) perform services for or on behalf of any third parties who engage in a
Competitive Business without first securing the approval of a majority of the
disinterested members of the Board.  “Competitive Business” shall mean the
manufacture, marketing, distribution or sale of dietary or nutritional
supplements, weight-loss, skin care or personal hygiene products.  In addition,
Executive shall notify the Company in writing prior to utilizing any Outside
Proceeds in the performance of his duties, responsibilities or services under
this Agreement.

 

2.             Compensation and Benefits.

 

2.1           Base Salary.  Executive shall receive an annual salary of $240,000
paid in accordance with the Company’s payroll practices, as in effect from time
to time, but in no event less frequently than monthly.  Base salary shall be
subject to review for merit increase on at least an annual basis by the Board,
but in no event shall be reduced below the level set forth herein without
Executive’s written consent.  Executive understands that no

 

--------------------------------------------------------------------------------


 

further compensation will be given for his name being used as a director or
executive officer of the Company; provided, that the Company shall have no right
to use Executive’s name, voice, likeness or image in connection with (or as an
endorsement of) any product or services without Executive’s prior written
consent to such use and approval of any particular or applicable materials
incorporating such use.

 

2.2           Discretionary Bonus.  Executive shall also be eligible to
participate in the executive bonus program (as modified from time to time) or
any successor program (the “EBP”) on terms and conditions no less favorable than
those applicable to any other similarly situated executive employee of the
Company and receive a discretionary bonus of up to one hundred percent (100%) of
his then current annual base salary for such year; provided that the amount,
achievement and payment of any such bonus shall in all events remain subject to
the terms of the EBP.  Payment of any bonus under the EBP is in the Board’s sole
discretion and such payments will be made in accordance with Internal Revenue
Code Section 409A and the terms of the EBP.

 

2.3           Employee Benefits.  Except as provided under Section 2.4, as a
part-time employee, Executive will not be eligible to participate in
retirement/savings, health insurance, term life insurance, long term disability
insurance and other employee benefit plans, policies or arrangements maintained
by the Company for its employees generally.

 

2.4           Stock Options.  On the Effective Date, the Company shall grant to
Executive an option (the “Option”) to purchase 200,000 shares of NSP common
stock under the Company’s 2009 Stock Incentive Plan (the “Plan”).  The Option
will have an exercise price per share equal to the closing price of NSP common
stock on the Effective Date.  The Option will become exercisable with respect to
(i) 100,000 shares (the “Subject Shares”) in three (3) equal annual installments
upon Executive’s completion of each year of employment over the three (3) year
period measured from the Effective Date; (ii) 33,333 shares upon the Company
achieving a 6% operating income margin, based on the Company’s financial
results, for four (4) out of five (5) consecutive fiscal quarters commencing on
or after July 1, 2011, provided Executive remains employed with the Company
through the last day of the first fiscal quarter in which the performance goal
is achieved; (iii) an additional 33,333 shares (i.e. in addition to those
vesting under sub-clause (ii) hereof) upon the Company achieving an 8% operating
income margin, based on the Company’s financial results, for four (4) out of
five (5) consecutive fiscal quarters commencing on or after July 1, 2011,
provided Executive remains employed with the Company through the last day of the
first fiscal quarter in which the performance goal is achieved; and (iv) an
additional 33,334 shares (i.e. in addition to those vesting under sub-clause
(ii) and (iii) hereof) upon the Company achieving a 10% operating income margin,
based on the Company’s financial results, for four (4) out of five
(5) consecutive fiscal quarters commencing on or after July 1, 2011, provided
Executive remains employed with the Company through the last day of the first
fiscal quarter in which the performance goal is achieved.  The Option will have
a term of ten (10) years subject to earlier termination upon Executive’s
termination of employment as set forth in the form Stock Option Agreement under
the Plan.  Notwithstanding the foregoing and in addition to all other rights
provided under the Plan or such governing Stock Option Agreement, that portion
of the Option comprised of all unvested Subject Shares shall be accelerated and
fully vest in the event Executive’s employment with the Company is terminated by
reason of Executive’s death or Incapacity, by the Company without Cause, or by
Executive for Good Reason.  The remaining terms of the Option shall be as set
forth in the Plan and such Stock Option Agreement.  In addition to the Option,
Executive will be eligible to receive, in the sole discretion of the Board,
additional stock option grants and other equity awards under plans or programs
maintained by the Company for its executives from time to time, all upon terms
and conditions uniformly applicable and no less favorable than those offered to
any other executive employee of the Company.

 

2.5           Legal Fees.  In addition to all other amounts or benefits payable
by the Company to Executive hereunder, the Company shall reimburse (or at
Executive’s option, pay directly on Executive’s behalf) all reasonable legal
fees incurred by Executive in the review, negotiation and implementation of this
Agreement up to a maximum amount of Seven Thousand Five Hundred Dollars
($7,500).

 

3.             Indemnification; D&O Insurance.  The Company will indemnify,
defend, and hold Executive harmless from and against any and all claims,
liabilities, obligations, losses, costs, damages or expenses (including
reasonable attorneys’ fees and costs of defense) arising out of any claim or
legal proceeding levied or brought

 

2

--------------------------------------------------------------------------------


 

against Executive, relating in any way to services performed by Executive for
the Company or Executive’s status as an officer, director, employee or
representative of the Company.  This indemnification provision is intended to be
broadly interpreted and to provide for indemnification to the full extent
permitted by law and upon terms and conditions no less favorable than those
offered or provided to any other officer, director, employee or representative
of the Company.  The Company will maintain directors’ and officers’ liability
insurance in amounts and on terms reasonable and customary for similarly
situated companies.  The Company represents that it currently maintains
$25,000,000.00 in directors’ and officers’ liability insurance, which level of
insurance the Company will maintain during the term of this Agreement.  Such
insurance shall provide Executive with primary coverage with all rights of
subrogation being waived as against Executive.  Those rights and entitlements of
Executive under this Paragraph shall be in addition to, and not in lieu of, any
and all rights of indemnification provided to Executive hereunder or under the
Articles of Incorporation, Bylaws or other governing constituent documents of
the Company as well as the applicable laws of the jurisdiction within which the
Company is domesticated.

 

4.            Expenses.

 

4.1           Reimbursement of Business Expenses.  In accordance with the
Company’s normal policies for executive travel and expense reimbursement, the
Company shall reimburse Executive for all reasonable travel, entertainment and
other expenses, including reasonable commuting expenses, incurred or paid by
Executive in connection with, or related to, the performance of Executive’s
duties, responsibilities or services under this Agreement, upon presentation of
documentation, including expense statements, vouchers and/or such other
supporting information as the Company may request.

 

4.2           Conditions to Reimbursement.  Executive must submit proper
documentation for each relocation and reimbursable expense eligible for
reimbursement under this Section 4 and Section 2.5 within sixty (60) days after
the later of (i) Executive’s incurrence of such expense or (ii) Executive’s
receipt of the invoice for such expense.  If such expense qualifies hereunder
for reimbursement, then the Company will reimburse Executive for that expense
within ten (10) business days thereafter.  Each reimbursement must be made no
later than the end of the calendar year following the calendar year in which the
expense was incurred.  The amount of reimbursements in any calendar year shall
not affect the expenses eligible for reimbursement in the same or any other
calendar year.  Executive’s right to reimbursement may not be liquidated or
exchanged for any other benefit.

 

5.             Term and Termination.  Unless Executive’s employment shall sooner
terminate as provided hereunder, the Company shall employ Executive for an
initial term commencing on Effective Date and expiring on the date (the
“Expiration Date”) one (1) day prior to the third anniversary of the Effective
Date.  The period during which this Agreement and Executive’s employment with
the Company continues hereunder is herein referred to as the “Term.” 
Notwithstanding the foregoing, the Term and Executive’s employment with the
Company hereunder may be earlier terminated as hereinafter provided.  Upon
cessation of his employment with the Company, Executive will be entitled only to
such compensation and benefits as described in Section 6 below.

 

5.1.          Termination by Company.  The Company may terminate Executive’s
employment immediately at any time for Cause or at any time without Cause;
provided that any such termination by the Company without Cause shall require
the Company’s provision to Executive of not less than thirty (30) days advance
written notice.  For purposes of this Agreement, “Cause” shall only mean, as
determined by the Board in good faith, Executive’s:

 

a)             conviction of, or the entry of a plea of guilty or no contest to,
a felony or any crime that materially and adversely affects the business
operations, standing or reputation of the Company;

 

b)            commission of any act of dishonesty, fraud, embezzlement or other
misappropriation of funds;

 

c)             material breach by Executive of this Agreement; or

 

3

--------------------------------------------------------------------------------


 

d)            willful refusal to perform the lawful and reasonable directives of
the Board.

 

With respect to those circumstances of Cause set forth in the preceding clauses
(c) and (d), Cause shall only exist where the Company has provided Executive
with written notice of the alleged wrongful conduct and Executive has failed to
cure same within thirty (30) days; provided, that, if Executive timely commences
and thereafter diligently pursues any such cure which cannot be completed within
thirty (30) days, then such cure period shall be reasonably extended to permit
Executive’s completion of such cure.

 

5.2           Termination by Executive.  Executive may terminate his employment
immediately for Good Reason or at any time without Good Reason; provided that
any such termination by Executive without Good Reason shall require Executive’s
provision to the Company of not less than thirty (30) days’ advance written
notice of any such termination without Good Reason.  For purposes of this
Agreement, Executive’s termination for Good Reason will be deemed to occur if
(i) without Executive’s express written consent, there is either (a) a material
breach by the Company of any material obligation owed to Executive under the
terms of this Agreement, (b) a change in Executive’s title or position to one of
lesser stature and with materially less authority, duties or responsibility,
(c) a change in Executive’s reporting such that Executive, in Executive’s Board
Role, is required to report to an office or any governing body of the Company at
a lower level and with materially less authority, duties or responsibilities
than the Board or its Chairman, or, in Executive’s Executive Role, is required
to report to an office or any governing body of the Company at a lower level and
with materially less authority, duties or responsibilities than the Chief
Executive Officer, or (d) Executive no longer serves as a member of the Board
for any reason other than Executive’s resignation or removal for Cause;
(ii) Executive provides written notice of the occurrence of such event to the
Company within sixty (60) days of the onset of such occurrence; (iii) the
Company fails to cure or rectify and remove such occurrence within thirty (30)
days after receipt of such notice from Executive, and (iv) Executive terminates
his employment with the Company within thirty (30) days following the expiration
of such cure period.

 

5.3           Termination upon Death or Incapacity of Executive.  Executive’s
employment with the Company shall terminate upon the death or incapacity of
Executive.  “Incapacity” shall mean that the Executive is unable to perform the
functions consistent with the position in the Company to which he was appointed
pursuant to this Agreement by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or that the Executive
has been determined to be totally disabled by the Social Security
Administration.

 

5.4.          Corporate Entities.  Without regard to the circumstances of
Executive’s termination from employment, Executive hereby also covenants that
upon termination, if he is listed as an officer, director, partner, secretary or
shareholder on any corporation, subsidiary or branch on behalf of Nature’s
Sunshine Products, Inc. or any related entity, he will resign as an officer or
director prior to departure from the Company as required by the law applicable
to the entity or by that entity’s procedural requirements.

 

6.            Obligations of the Company upon Termination.

 

6.1          General.  If Executive’s employment terminates for any reason,
Executive (or his estate, beneficiary or legal representative) shall be entitled
to receive, in addition to any other compensation or benefits described in
Sections 2.4 or 3 of this Agreement or otherwise under this Section 6, (i) any
earned or accrued but unpaid Base Salary through the effective date of such
termination and (ii) reimbursement for all accrued but unpaid expenses for which
Executive is entitled to reimbursement under this Agreement.  All such payments
shall be made as and when required in conformity with Company policy and
procedures provided that such payments shall in all events be paid within sixty
(60) days following the date on which Executive experiences a “separation from
service” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

6.2          By the Company without Cause, by Executive for Good Reason or due
to Incapacity.  If either (i) the Company terminates Executive’s employment,
other than for Cause but including by reason of Executive’s death or Incapacity
or (ii) Executive terminates his employment for Good Reason, the Company shall,

 

4

--------------------------------------------------------------------------------


 

in addition to the amounts provided in Section 6.1 above, and provided the
Release under Section 6.3 has been executed and delivered by Executive (with the
expiration of the applicable review and revocation period having occurred) and
Executive complies with the Restrictive Covenants (as set forth in Section 7),
the Company shall (a) continue to pay to Executive his base salary throughout
the then remaining unexpired Term or twelve (12) months from and after such
termination, whichever is greater.  The first such payment shall be made within
60 days following Executive’s “separation from service” from the Company within
the meaning of Section 409A of the Code as a result of termination specified in
this Section 6.2 provided that the Release has been executed and is effective
and enforceable following the expiration of the maximum review and revocation
periods applicable to that release under law.  However, should such sixty
(60)-day period span two taxable years, then the first such payment shall be
made during the portion of that sixty (60)-day period that occurs in the second
taxable year.  The remaining payments shall be made in accordance with the
Company’s regular payroll schedule for its salaried employees.

 

6.3          Release and Restrictive Covenants.  Notwithstanding any provision
of this Agreement, the payments and benefits described in Section 6.2 are
conditioned on Executive’s execution and delivery to the Company of a release
substantially identical to that attached hereto as Exhibit A in a manner
consistent with the requirements of the Older Workers Benefit Protection Act, if
applicable, and any applicable state law (the “Release”).  In addition, the
continuation of the payments and benefits described above is conditioned on
Executive’s compliance with the Restrictive Covenants set forth in Section 7 of
this Agreement.  A breach of these Restrictive Covenants by the Executive shall
constitute a breach of this Agreement, which shall relieve the Company of any
further obligation under Section 6.2 of this Agreement.

 

6.4          By the Company for Cause or by Executive without Good Reason.  If
either the Company terminates Executive’s employment for Cause or Executive
terminates his employment without Good Reason, the Company shall only be
required to pay to Executive those amounts provided in Section 6.1 above and
Executive shall not be entitled to receive any other severance compensation or
payments from the Company.

 

6.5          No Mitigation or Offset.  Executive shall not be required to
mitigate the amount of any payment provided for in this Section 6 of this
Agreement by seeking other employment or otherwise, and no such payment shall be
offset or reduced by the amount of any compensation or benefits provided to or
earned or generated by Executive in or from any alternate employment or
endeavors.

 

7.             Restrictive Covenants.  In recognition of the compensation and
other benefits provided to Executive pursuant to this Agreement, Executive
agrees to be bound by the provisions of this Section (the “Restrictive
Covenants”).  These Restrictive Covenants will apply without regard to whether
any termination or cessation of Executive’s employment is initiated by the
Company or Executive, and without regard to the reason for that termination or
cessation.

 

7.1.          Covenant Not To Solicit.  Executive covenants that, during his
employment by the Company and for a period of twelve (12) months following
immediately thereafter (the “Restricted Period”), Executive will not do any of
the following, directly or indirectly:

 

7.1.1.       influence or attempt to influence any employee, sales leader,
manager, coordinator, consultant, supplier, licensor, licensee, contractor,
agent, strategic partner, distributor, customer or other person maintaining a
then current business relationship with the Company to terminate his or her or
its employment or other business relationship with the Company or adversely
modify any then current written or oral agreement, relationship, or arrangement
with the Company;

 

7.1.2.       solicit for employment or employ or retain (or arrange to have any
other person or entity employ or retain) any person who has been employed or
retained by the Company, any affiliate of the Company or any distributor of the
Company, within the preceding twelve (12) months; or

 

5

--------------------------------------------------------------------------------


 

7.1.3        For this purpose, advertisements for employment or services placed
in public or industry media will not be considered solicitation or be in
violation of the Restrictive Covenants contained hereinabove.

 

7.2.          Confidentiality.  Executive recognizes and acknowledges that the
Proprietary Information (as defined below) is a valuable, special and unique
asset of the business of the Company.  As a result, both during the Term and
thereafter, Executive will not, without the prior written consent of the
Company, for any reason divulge to any third-party or use for his/her own
benefit, or for any purpose other than the exclusive benefit of the Company, any
Proprietary Information.  Notwithstanding the foregoing, if Executive is
compelled to disclose Proprietary Information by court order, governmental
mandate or investigation or other legal or judicial process, he shall, prior to
making any such disclosure, promptly notify the Company so that it may seek a
protective order or other assurance that confidential treatment of such
Proprietary Information shall be afforded, and Executive shall reasonably
cooperate with the Company in connection therewith.  If Executive is so
obligated to disclose Proprietary Information, Executive will disclose only the
minimum amount of such Proprietary Information as is necessary for Executive to
comply with such court order, mandate, investigation, or other legal or judicial
process.  Additionally, Executive shall be entitled to disclose or use any
Proprietary Information to the extent reasonably necessary to enforce
Executive’s rights as against the Company.  In addition, following prompt
written notification to the Company, Executive shall be entitled to disclose or
us any Proprietary Information to defend against any claim from or prosecute any
rights against a third party which are substantially related to or dependent
upon the Proprietary Information so disclosed or used.

 

7.3.          Property of the Company.

 

7.3.1.       Proprietary Information.  All right, title and interest in and to
Proprietary Information will be and remain the sole and exclusive property of
the Company.  Executive will not remove from the Company’s offices or premises
any documents, records, notebooks, files, correspondence, reports, memoranda or
similar materials of or containing Proprietary Information, or other materials
or property of any kind belonging to the Company unless necessary or appropriate
in the performance of his duties to the Company.  If Executive removes such
materials or property in the performance of his duties, he will return such
materials or property promptly after the removal has served its purpose. 
Executive will not make, retain, remove and/or distribute any copies of any such
materials or property, or divulge to any third person the nature of and/or
contents of such materials or property, except to the extent necessary to
perform his duties on behalf of the Company.  Upon termination of Executive’s
employment with the Company, he will leave with the Company or promptly return
to the Company all originals and copies of such materials or property then in
his/her possession.

 

7.3.1.1.  “Proprietary Information” means any and all proprietary information
developed or acquired by the Company that has not been specifically authorized
to be disclosed.  Such Proprietary Information shall include, but shall not be
limited to, the following items and information relating to the following items:
(a) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications) as well as
all inventions (whether patentable or unpatentable and whether or not reduced to
practice) and all improvements thereto, (b) computer codes and instructions,
processing systems and techniques, inputs, and outputs (regardless of the media
on which stored or located) and hardware and software configurations, designs,
architecture and interfaces, (c) business research, studies, procedures and
costs, (d) financial data, (e) distributor network information, the identities
of actual and prospective distributors and distribution methods, (f) marketing
data, methods, plans and efforts, (g) the identities of actual and prospective
suppliers, (h) the terms of contracts and agreements with, the needs and
requirements of and the Company’s course of dealing with, actual or prospective
suppliers, (i) personnel information, (j) customer and vendor credit
information, and (k) information received from third parties subject to
obligations of nondisclosure or non-use.  Failure by the Company to mark any of
the Proprietary Information as confidential or proprietary shall not affect its
status as Proprietary Information.  Notwithstanding the foregoing, Proprietary
Information shall not include or cover any information which (A) becomes
generally known to the public or is available from any public source other than
by reason of Executive’s disclosure thereof in violation of this Agreement,
(B) is obtained by Executive from any source not

 

6

--------------------------------------------------------------------------------


 

known by Executive to owe a duty of confidentiality to the Company, (C) can be
demonstrably shown by Executive to be known to or in his possession prior to the
Effective Date, or (D) is developed by Executive independent of and outside of
the course of the performance by Executive of his duties to the Company
hereunder.

 

7.3.2.       Intellectual Property.  Executive agrees that all the Intellectual
Property (as defined below) will be considered “works made for hire” as that
term is defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that
all right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Company.  To the extent that any of the Intellectual
Property may not by law be considered a work made for hire, or to the extent
that, notwithstanding the foregoing, Executive retains any interest in the
Intellectual Property, Executive hereby irrevocably assigns and transfers to the
Company any and all right, title, or interest that Executive may now or in the
future have in the Intellectual Property under patent, copyright, trade secret,
trademark or other law, in perpetuity or for the longest period otherwise
permitted by law, without the necessity of further consideration.  The Company
will be entitled to obtain and hold in its own name all copyrights, patents,
trade secrets, trademarks and other similar registrations with respect to such
Intellectual Property.  Executive further agrees to execute any and all
documents and provide any further cooperation or assistance reasonably required
by the Company to perfect, maintain or otherwise protect its rights in the
Intellectual Property, at no cost to Executive.  If the Company is unable after
reasonable efforts to secure Executive’s signature, cooperation or assistance in
accordance with the preceding sentence, whether because of Executive’s
incapacity or any other reason whatsoever, Executive hereby designates and
appoints the Company or its designee as Executive’s agent and attorney-in-fact
to act on his behalf solely for the purpose of executing and filing documents
and doing all other lawfully permitted acts necessary or desirable to perfect,
maintain or otherwise protect the Company’s rights in the Intellectual Property.
Executive acknowledges and agrees that such appointment is coupled with an
interest and is therefore irrevocable.

 

7.3.2.1.  “Intellectual Property” means (a) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents and patent applications claiming such inventions,
(b) all trademarks, service marks, trade dress, logos, trade names, fictitious
names, brand names, brand marks and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations, and renewals in connection therewith,
(d) all mask works and all applications, registrations, and renewals in
connection therewith, (e) all trade secrets (including research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, or (h) all
copies and tangible embodiments thereof (in whatever form or medium) which, in
the case of any or all of the foregoing, have been or are developed or created
in whole or in part by Executive at any time and at any place while Executive is
employed by the Company and have been or are created for the purpose of
performing Executive’s duties on behalf of the Company.  Notwithstanding the
foregoing, in no event shall Intellectual Property include or cover any Outside
Proceeds.

 

7.4.          Acknowledgements.  Executive acknowledges that the Restrictive
Covenants are reasonable and necessary to protect the legitimate interests of
the Company, that the duration and geographic scope of the Restrictive Covenants
are reasonable given the nature of this Agreement and the position Executive
holds within the Company, and that the Company would not enter into this
Agreement or otherwise employ or continue to employ Executive unless Executive
agrees to be bound by the Restrictive Covenants set forth in this Section 7.

 

7.5.          Remedies and Enforcement Upon Breach.

 

7.5.1.       Intention.  It is the intention of the parties that the foregoing
restrictive covenant be enforced as written, and, in any other event, enforced
to the greatest extent (but to no greater extent) in time, territory and degree
of participation as permitted by applicable law.  Accordingly, in the event that
any court to which a dispute over these restrictions may be referred shall find
any of these restrictions overly broad or unreasonable in any way, that court
must enforce the restrictions to the greatest extent deemed reasonable.

 

7

--------------------------------------------------------------------------------


 

7.5.2.       Specific Enforcement.  Executive acknowledges that any breach by
him, willfully or otherwise, of the Restrictive Covenants will cause continuing
and irreparable injury to the Company for which monetary damages would not be an
adequate remedy.  In the event of any such breach or threatened breach by
Executive of any of the Restrictive Covenants, the Company shall be entitled to
seek injunctive or other similar equitable relief in any court, without any
requirement that a bond or other security be posted, and this Agreement shall
not in any way limit remedies of law or in equity otherwise available to the
Company.

 

7.5.3.       Enforceability.  If any court holds the Restrictive Covenants
unenforceable by reason of their breadth or scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the right of the Company to the relief provided above in the courts of
any other jurisdiction within the geographic scope of such Restrictive
Covenants.

 

8.             Miscellaneous.

 

8.1.          Other Agreements.  Executive represents and warrants to the
Company that there are no restrictions, agreements or understandings whatsoever
to which Executive is a party that would prevent or make unlawful his execution
of this Agreement, that would be inconsistent or in conflict with this Agreement
or Executive’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance of Executive’s duties under this Agreement.

 

8.2.          Successors and Assigns.  This Agreement shall be binding upon any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, and the Company shall require any such successor to expressly assume
and agree in writing to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place, or, in the event the Company remains in existence,
the Company shall continue to employ Executive under the terms hereof.   As used
in this Agreement, the “Company” shall mean the Company and any successor to its
business and/or assets, which assumes or is obligated to perform this Agreement
by contract, operation of law or otherwise.  This Agreement shall inure to the
benefit of and be enforceable by Executive and his personal or legal
representatives, executors, estate, trustee, administrators, successors, heirs,
distributees, devisees and legatees.  The duties of Executive hereunder are
personal to Executive and may not be assigned by him.  If Executive dies and any
amounts become payable under this Agreement, the Company will pay those amounts
to his estate.

 

8.3.          Governing Law and Enforcement; Disputes.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Utah,
without regard to the principles of conflicts of laws.  Any legal proceeding
arising out of or relating to this Agreement will be instituted in a state or
federal court in the State of Utah, and Executive and the Company hereby consent
to the personal and exclusive jurisdiction of such court(s) and hereby waive any
objection(s) that they may have to personal jurisdiction, the laying of venue of
any such proceeding and any claim or defense of inconvenient forum.

 

8.4.          Waivers.  The waiver by either party of any right hereunder or of
any breach by the other party will not be deemed a waiver of any other right
hereunder or of any other breach by the other party.  No waiver will be deemed
to have occurred unless set forth in writing.  No waiver will constitute a
continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.

 

8.5.          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

8.6.          Survival.  Sections 6 and 7 of this Agreement will survive
termination of this Agreement and/or the cessation of Executive’s employment by
the Company.

 

8

--------------------------------------------------------------------------------


 

8.7.          Notices.  Any notice or communication required or permitted under
this Agreement shall be made in writing and shall be sufficient if personally
delivered or sent by registered or certified mail and addressed, if to Employee,
to Employee’s address set forth in NSP’s records, or if to NSP, to its principal
office, to the attention of the CEO.  Such notice shall be deemed given when
delivered if delivered personally, or, if sent by registered or certified mail,
at the earlier of actual receipt or three days after mailing in United States
mail, addressed as aforesaid with postage prepaid.

 

8.8.          Entire Agreement: Amendments.  This Agreement, the attached
exhibits, the Plan, and the Award Agreement contain the entire agreement and
understanding of the parties hereto relating to the subject matter hereof; and
merge and supersede all prior and contemporaneous discussions, agreements and
understandings of every nature relating to Executive’s employment or engagement
with, or compensation by, the Company and any of its affiliates or subsidiaries
or any of their predecessors, including, without limitation, the Existing
Agreement.  This Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties hereto.

 

8.9.          Withholding.  All payments to Executive will be subject to tax
withholding in accordance with applicable law.

 

8.10.        Section Headings.  The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

8.11.        Counterparts; Facsimile.  This Agreement may be executed in
multiple counterparts (including by facsimile signature), each of which will be
deemed to be an original, but all of which together will constitute one and the
same instrument.

 

8.12.        Third Party Beneficiaries.  Subject to Section 8.2, this Agreement
will be binding on, inure to the benefit of and be enforceable by the parties
and their respective heirs, personal representatives, successors and assigns. 
This Agreement does not confer any rights, remedies, obligations or liabilities
to any entity or person other than Executive and the Company and Executive’s and
the Company’s permitted successors and assigns, although this Agreement will
inure to the benefit of the Company.

 

9.             Section 409A.

 

9.1.          Section 409A Compliance.  The parties intend that this Agreement
comply with the requirements of Code Section 409A.  To the extent there is any
ambiguity as to whether any provision of the Agreement would otherwise
contravene one or more requirements or limitations of Code Section 409A, such
provision shall be interpreted and applied in a manner that does not result in a
violation of the applicable requirements or limitations of Code Section 409A and
the Treasury Regulations thereunder.  To the extent any continuing compensation,
bonus, severance, reimbursements or in-kind benefits due or payable to Executive
under this Agreement constitutes “deferred compensation” under Section 409A of
the Code, any such compensation, bonus, severance, reimbursements or in-kind
benefits shall constitute and be treated as a series of separate payments under
Treasury Regulations Section 1.409A-2(b)(2)(iii) with each such payment made
under this Agreement being so designated as a “separate payment” within the
meaning of Section 409A of the Code.  In no event shall Executive have the right
to designate, directly or indirectly, the calendar year of any payment subject
to Code Section 409A.

 

9.2.          Delayed Commencement Date.  Notwithstanding any provision of this
Agreement to the contrary, if Executive is a “specified employee” as defined in
Section 409A of the Code, Executive shall not be entitled to any payments or
benefits the right to which provides for a “deferral of compensation” with the
meaning of Section 409A of the Code (taking into account all applicable
exemption or exceptions), and whose payment or provision is triggered by
Executive’s termination of employment with the Company (whether such payments or
benefits are provided to Executive under this Agreement or under any plan or
program or arrangement of the Company), including as a result of Executive’s
Incapacity (other than Executive being “disabled” within the

 

9

--------------------------------------------------------------------------------


 

meaning of Section 409A of the Code), until the earlier of (i) the date which is
the first business day following the six month anniversary of Executive’s
“separation from service” as defined in Section 409A of the Code for any reason
other than death, or (ii) Executive’s date of death, and such payments or
benefits that, if not for the six month delay described herein, would be due and
payable prior to such date shall be made or provided to Executive on such date. 
The Company shall make the determination as to whether Executive is a “specified
employee” in good faith in accordance with its general procedures adopted in
accordance with Section 409A of the Code and, at the time of Executive’s
“separation from service” will notify Executive of whether or not Executive is a
“specified employee.”

 

9.3          Savings Clause.  Notwithstanding the other provisions of this
Agreement, with respect to any right to a payment or benefit hereunder (or any
portion thereof) that does not otherwise provided for a “deferral of
compensation” as defined in Section 409A of the Code, it is the intent of the
parties that such payment or benefit will not so provide.  Furthermore, if
either party notifies the other in writing that, based upon the advice of legal
counsel, one or more of the provisions of this Agreement contravenes any
regulation or Treasury guidance promulgated under Section 409A of the Code or
causes any amount to be subject to interest or penalties under Section 409A of
the Code, the parties shall promptly and reasonably consult with each other (and
their legal counsel (and shall use their reasonable best efforts to reform the
provisions hereof to (a) maintain to the maximum extent practicable the original
intent of the applicable provisions without violating the provisions of
Section 409A of the Code or increasing the costs to the Company of providing the
applicable benefit or payment and (b) to the extent practicable, to avoid the
imposition of any tax, interest or other penalties under Section 409A of the
Code upon Executive or the Company.

 

9.4           280G.  Anything in this Agreement to the contrary notwithstanding,
in the event that it shall be determined that any payment, distribution, or
other action by the Company to or for Executive’s benefit (whether paid or
payable or distributed or distributable pursuant to the terms of the Agreement
or otherwise (a “Parachute Payment”), would result in an “excess parachute
payment” within the meaning of Section 280G(b)(i) of the Code, and the value
determined in accordance with Section 280G(d)(4) of the Code of the Parachute
Payments, net of all taxes imposed on Executive (the “Net After-Tax Amount”)
that Executive would receive would be increased if the Parachute Payments were
reduced, then the Parachute Payments shall be reduced by an amount (the
“Reduction Amount”) so that the Net After-Tax Amount after such reduction is
greatest.  For purposes of determining the Net After-Tax Amount, Executive shall
be deemed to (i) pay federal income taxes at the highest marginal rates of
federal income taxation for the calendar year in which the Parachute Payment is
to be made, and (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Parachute Payment
is to be made, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.  Subject to the
provisions of this Section 9.4, all determinations required to be made under
this Section 9.4, including the Net After-Tax Amount, the Reduction Amount and
the Parachute Payments that are to be reduced pursuant to this Section 9.4 and
the assumptions to be utilized in arriving at such determinations, shall be made
by independent public accounting firm selected by Executive (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and Executive within fifteen (15) business days of the receipt of notice from
Executive that there has been a Parachute Payment, or such earlier time as is
requested by Executive.  The Accounting Firm’s decision as to which Parachute
Payments are to be reduced shall be made (a) only from Parachute Payments that
the Accounting Firm determines reasonably may be characterized as “parachute
payments” under Section 280G of the Code; (b) only from Parachute Payments that
are required to be made in cash; (c) only with respect to any amounts that are
not payable pursuant to a “nonqualified deferred compensation plan” subject to
Section 409A of the Code, until those payments have been reduced to zero; and
(d) in reverse chronological order, to the extent that any Parachute Payments
subject to reduction are made over time (e.g., in installments).  In no event,
however, shall any Parachute Payments be reduced if and to the extent such
reduction would cause a violation of Section 409A of the Code or other
applicable law.  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any determination by the Accounting Firm shall be
binding upon the Company and Executive.

 

10

--------------------------------------------------------------------------------


 

NATURE’S SUNSHINE PRODUCTS, INC.

 

EXECUTIVE

 

 

 

 

 

/s/ Gregory L. Probert

 

 

Gregory L. Probert

By:

Michael D. Dean

 

 

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Release”) is made as of the day of            day
of                   ,                      by and between
                                       (the “Executive”) and Nature Sunshine
Products, Inc. (the “Company”).

 

WHEREAS, Executive’s employment as an executive of the Company has terminated;
and

 

WHEREAS, pursuant to Section 6 of the Employment Agreement by and between the
Company and Executive dated                                            (the
“Agreement”), the Company has agreed to pay Executive certain amounts and to
provide him with certain rights and benefits, subject to the execution of this
Release.

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.             Consideration.  Executive acknowledges that: (i) the payments,
rights and benefits set forth in Sections 2.4, 3, 4, and 6 of the Agreement
shall survive the termination of Executive’s employment and shall be provided
and/or paid by the Company to Executive and constitute full settlement of all of
Executive’s rights under the Agreement, and (ii) except as otherwise provided
specifically in this Release, the Company does not and will not have any other
liability or obligation to Executive under the Agreement. Executive further
acknowledges that, in the absence of his execution of this Release, the benefits
and payments specified in Section 6.2 of the Agreement would not otherwise be
due to Executive.

 

2.             Release and Covenant Not to Sue.

 

2.1.          Executive and the Company each hereby fully and forever releases
and discharges the other, and all of their respective predecessors and
successors, assigns, stockholders, subsidiaries, parents, affiliates, officers,
directors, trustees, employees, agents and attorneys, past and present and in
their respective capacities as such (the Company and Executive and each such
respective person or entity is each referred to as a “Released Person”) from any
and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, controversies, debts, costs, expenses,
damages, judgments, orders and liabilities, of whatever kind or nature, direct
or indirect, in law, equity or otherwise, whether known or unknown, arising
through the date of this Release, including those arising out of Executive’s
employment by the Company or the termination thereof, including, but not limited
to, any claims for relief or causes of action under the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., or any other federal, state or local
statute, ordinance or regulation regarding discrimination in employment and any
claims, demands or actions based upon alleged wrongful or retaliatory discharge
or breach of contract under any state or federal law.

 

2.2           The provisions of Section 2.1 of this Release shall not apply with
respect to (and each party hereby reserves and retains) any claims which either
the Company or Executive has against the other for such other’s breach,
violation or default under this Release or any provision of the Agreement
incorporated or reference herein as surviving termination of Executive’s
employment with the Company.

 

2.3.          Executive and the Company expressly represent that they have not
filed a lawsuit or initiated any other administrative proceeding against a
Released Person and that neither has assigned any claim against a Released
Person.  Executive and the Company each further promise not to initiate a
lawsuit or to bring any other claim against the other or any Released Person
arising out of or in any way related to Executive’s employment by the Company or
the termination of that employment.  This Release will not prevent Executive
from filing a charge with the Equal Employment Opportunity Commission (or
similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that any claims by Executive for personal relief in connection with
such a charge or investigation (such as

 

12

--------------------------------------------------------------------------------


 

reinstatement or monetary damages) would be barred.  This Release shall not
affect Executive’s rights under the Age Discrimination in Employment Act or the
Older Workers Benefit Protection Act to have a judicial determination of the
validity of this release and waiver.

 

3.             Restrictive Covenants.  Executive acknowledges that the
restrictive covenants contained in Section 7 of the Agreement will survive the
termination of his employment with the Company in conformity with such
provisions.  Executive affirms that those restrictive covenants are reasonable
and necessary to protect the legitimate interests of the Company, that he
received adequate consideration in exchange for agreeing to those restrictions
and that he will abide by those restrictions.

 

4.             Non-Disparagement.  Neither Executive nor the Company will
disparage the other or any of their respective Released Persons or otherwise
take any action which could reasonably be expected to adversely affect the
personal or professional reputation of the other or their respective Released
Persons.

 

5.             Cooperation.  Executive further agrees that, subject to
reimbursement of his reasonable expenses, he will cooperate fully with the
Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) in which Executive was in anyway
involved during his employment with the Company.  Executive shall render such
cooperation in a timely manner on reasonable notice from the Company and subject
in all events to Executive’s prior personal or professional commitments or
obligations.

 

6.             Rescission Right.  Executive expressly acknowledges and recites
that (a) he has read and understands the terms of this Release in its entirety,
(b) he has entered into this Release knowingly and voluntarily, without any
duress or coercion; (c) he has been advised orally and is hereby advised in
writing to consult with an attorney with respect to this Release before signing
it; (d) he was provided twenty-one (21) calendar days after receipt of the
Release to consider its terms before signing it; (e) should he nevertheless
elect to execute this Agreement sooner than 21 days after he has received it, he
specifically and voluntarily waives the right to claim or allege that he has not
been allowed by the Company or by any circumstances beyond his control to
consider this Agreement for a full 21 days; and (f) he is provided seven
(7) calendar days from the date of signing to terminate and revoke this Release,
in which case this Release shall be unenforceable, null and void. Executive may
revoke this Release during those seven (7) days by providing written notice of
revocation to the Company at the address specified in Section 8.7 of the
Agreement.

 

7.             Challenge.  If Executive violates or challenges the
enforceability of any provisions of the Restrictive Covenants or this Release,
no further payments, rights or benefits under Section 6.2 of the Agreement will
be due to Executive (except where such provision would be prohibited by
applicable law, rule or regulation).

 

8.             Miscellaneous.

 

8.1.          No Admission of Liability.  This Release is not to be construed as
an admission of any violation of any federal, state or local statute, ordinance
or regulation or of any duty owed by the Company to Executive or by Executive to
the Company.  Each of the Company and Executive specifically denies any such
violations.

 

8.2.          No Reinstatement.  Executive agrees that he will not without the
consent of the Company apply for reinstatement with the Company or seek in any
way to be reinstated, re-employed or hired by the Company in the future,

 

8.3.          Successors and Assigns.  This Release shall inure to the benefit
of and be binding upon the Company and Executive and their respective
successors, permitted assigns, executors, administrators and heirs.  Executive
shall not may make any assignment of this Release or any interest herein, by
operation of law or otherwise.  The Company may assign this Release to any
successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.

 

13

--------------------------------------------------------------------------------


 

8.4.          Severability.  Whenever possible, each provision of this Release
will be interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Release is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

8.5.          Entire Agreement: Amendments.  Except as otherwise provided
herein, this Release contains the entire agreement and understanding of the
parties hereto relating to the subject matter hereof, and merges and supersedes
all prior and contemporaneous discussions, agreements and understandings of
every nature relating to the subject matter hereof This Release may not be
changed or modified, except by an agreement in writing signed by each of the
parties hereto.

 

8.6.          Governing Law.  This Release shall be governed by, and enforced in
accordance with, the laws of the State of Utah, without regard to the
application of the principles of conflicts of laws.

 

8.7.          Counterparts and Facsimiles.  This Release may be executed,
including execution by facsimile signature, in multiple counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

14

--------------------------------------------------------------------------------


 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

[EXECUTIVE]

 

 

 

 

 

 

 

Executive

 

15

--------------------------------------------------------------------------------